DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 12/14/2017. Claims 1-25 are pending in the case. Claims 1, 9, 17, 21, and 23 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 21, the claim recites an artificial neural network (ANN). Specifically, the ANN includes: a first neuron of a plurality of neurons; one or more of a first set of neurons of the plurality of neurons and connected to the first neuron with a first set of one or more weight values; and one or more of a second set of neurons of the plurality of neurons coupled to the first neuron with a second set of one or more weight values, and wherein the first set of neurons is adjacent to the first neuron and 
2A Prong 1: The limitation of an artificial neural network (ANN), as drafted, is a component that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. That is, other than reciting “processor” and “memory” nothing in the claim element precludes the step from being a mathematical concept. For example, “ANN” in the context of this claim encompasses any set of related mathematical functions. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements – a memory that stores computer executable components, and a processor that executes the computer executable components stored in the memory. The processor and memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing calculations based on the computer executable components in memory) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the weight calculations amounts to no more than mere instructions to apply the exception using a generic 

Regarding claim 23, the claim recites a computer program product with instructions to implement various layers of an artificial neural network (ANN) with the processor and to update weights with the processor. Specifically, the instructions include: implement, by the processor, a first neuron of a plurality of neurons; implement, by the processor, one or more of a first set of neurons of the plurality of neurons and connected to the first neuron with a first set of one or more weight values; implement, by the processor, one or more of a second set of neurons of the plurality of neurons coupled to the first neuron with a second set of one or more weight values, and wherein the first set of neurons is adjacent to the first neuron and the second set of neurons is remote from the first neuron; and update, by the processor, the first set of one or more weight values with a first magnitude that is larger than a second magnitude with which the second set of neurons is updated.
2A Prong 1: The limitation of implement, by the processor, a first neuron of a plurality of neurons, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim element precludes the step from being a mathematical concept. For example, “implement” in the context of this claim encompasses any set of related mathematical functions.
The limitation of implement, by the processor, one or more of a first set of neurons of the plurality of neurons and connected to the first neuron with a first set of one or more weight values, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim 
The limitation of implement, by the processor, one or more of a second set of neurons of the plurality of neurons coupled to the first neuron with a second set of one or more weight values, and wherein the first set of neurons is adjacent to the first neuron and the second set of neurons is remote from the first neuron, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim element precludes the step from being a mathematical concept. For example, “implement” in the context of this claim encompasses any set of related mathematical functions.
The limitation of update, by the processor, the first set of one or more weight values with a first magnitude that is larger than a second magnitude with which the second set of neurons is updated, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim element precludes the step from being a mathematical concept. For example, “implement” in the context of this claim encompasses any set of related mathematical functions.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites one additional elements – a computer readable storage medium having program instructions, and a processor that executes the program instructions stored on the computer readable storage medium. The processor and computer readable storage medium are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing calculations based on the program instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the weight calculations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14, 17, 18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Towal et al. (U.S. Pat. App. Pub. No. 2017/0091619, hereinafter Towal).

As to independent claim 1
A system, comprising (Figure 1, system 100):
a memory that stores computer executable components (Figure 1, memory 118); and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Figure 1, CPUs 102):
a loss function logic component that determines a penalty based on a training term, wherein the training term is a function of a relationship between an output scalar value of a first neuron of a plurality of neurons of a neural network model, a plurality of input values from the first neuron, and one or more tunable weights of connections between the plurality of neurons (As noted above, this element is interpreted under 112(f). Specifically, paragraph 123 describes these components as a computer-related entity or an entity related to an operational machine with one or more specific functionalities. The entities disclosed can be either hardware, a combination of hardware and software, software, or software to execute the algorithm described in the specification (change one or more of the tunable weights of the neurons based on a loss function that comprises a training term). Paragraph 40, an error may be calculated between the actual output and the target output. Paragraph 41, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an error amount. The indicated error reads on the claimed penalty);
an optimizer component that receives the penalty from the loss function logic component, and changes one or more of the tunable weights based on the penalty (As noted above, this element is interpreted under 112(f). Specifically, paragraph 123 describes these components as a computer-related entity or an 
an output component that generates one or more output values indicating whether a defined pattern is detected in unprocessed input values received at the neural network model (As noted above, this element is interpreted under 112(f). Specifically, paragraph 123 describes these components as a computer-related entity or an entity related to an operational machine with one or more specific functionalities. The entities disclosed can be either hardware, a combination of hardware and software, software, or software to execute the algorithm described in the specification (provide an indication of the known pattern). Figure 3A, output 322. Paragraph 40 explains that the output is a vector of values corresponding to features (e.g. the features of an image of a sign). Therefore, by recognizing these features in the pictures, this corresponds to the claimed defined pattern).

As to dependent claim 2, Towal discloses the relationship between the output scalar value of the first neuron, the plurality of input values from the first neuron, and the one or more of the tunable weights comprises a correlation coefficient between the output scalar value of the first neuron, the plurality of input values from the first neuron, and the one or more of the tunable weights (Paragraph 41, to adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly. At the top layer, the gradient may correspond directly to the value of a weight connecting an activated neuron in the penultimate layer and a neuron in the output layer. In lower layers, the gradient may depend on the value of the weights and on the computed error gradients of the higher layers. The weights may then be adjusted so as to reduce the error. This manner of adjusting the weights may be referred to as “backpropagation” as it involves a “backward pass” through the neural network).

As to dependent claim 3, Towal discloses the training term evaluates a plurality of output scalar samples, and gives a higher weight to output scalar samples that have a positive value than output scalar samples than have a negative value (Paragraph 51, the deep convolutional network 350 may further include a logistic regression (LR) layer).

As to dependent claim 4, Towal discloses the training term evaluates a plurality of input value samples, and gives a higher weight to input value samples that have a positive value than input value samples than have a negative value (Paragraph 51, the deep convolutional network 350 may further include a logistic regression (LR) layer).

claim 6, Towal discloses a weight of the one or more of the tunable weights for the first neuron is based on a correlation of the plurality of input values and the one or more tunable weights from other neurons of the plurality of neurons that are connected to the first neuron (Paragraph 41, to adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly. At the top layer, the gradient may correspond directly to the value of a weight connecting an activated neuron in the penultimate layer and a neuron in the output layer. In lower layers, the gradient may depend on the value of the weights and on the computed error gradients of the higher layers. The weights may then be adjusted so as to reduce the error. This manner of adjusting the weights may be referred to as “backpropagation” as it involves a “backward pass” through the neural network).

As to dependent claim 7, Towal discloses the defined pattern is indicative of one or more of a group consisting of: at least a portion of an image, economic data, and a trend of data over a defined time period (Figure 3A, image 326).

As to dependent claim 8, Towal discloses the one or more tunable weights are indicative of how strongly the plurality of neurons are connected to one another (Paragraph 30, synaptic weights).

As to independent claim 9, Towal discloses:
A computer-implemented method, comprising (Title and abstract. Figure 1, system 100):
determining, by a system operatively coupled to a processor, a penalty based on a training term, wherein the training term is a function of a relationship between an output scalar value of a first neuron of a plurality of neurons of a neural network model, 
receiving, by the system, the penalty, and changing one or more of the tunable weights based on the penalty (Paragraph 41, To adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly. At the top layer, the gradient may correspond directly to the value of a weight connecting an activated neuron in the penultimate layer and a neuron in the output layer. In lower layers, the gradient may depend on the value of the weights and on the computed error gradients of the higher layers. The weights may then be adjusted so as to reduce the error); and
generating, by the system, one or more output values indicating whether a defined pattern is detected in unprocessed input values received at the neural network model (Figure 3A, output 322. Paragraph 40 explains that the output is a vector of values corresponding to features (e.g. the features of an image of a sign). Therefore, by recognizing these features in the pictures, this corresponds to the claimed defined pattern).

As to dependent claim 10, Towal discloses the relationship between the output scalar value of the first neuron and the plurality of input values from the first neuron and the one or more of the tunable weights comprises a correlation coefficient between a coefficient between the output scalar 

As to dependent claim 11, Towal discloses the training term evaluates a plurality of output scalar samples, and gives a higher weight to output scalar samples that have a positive value than output scalar samples than have a negative value (Paragraph 51, the deep convolutional network 350 may further include a logistic regression (LR) layer).

As to dependent claim 12, Towal discloses the training term evaluates a plurality of input value samples, and gives a higher weight to input value samples that have a value samples than have a negative value (Paragraph 51, the deep convolutional network 350 may further include a logistic regression (LR) layer).

As to dependent claim 14, Towal discloses:
the plurality of neurons comprise hidden neurons and wherein the neural network model further comprises (Paragraph 35, higher layers):
a first layer of the hidden neurons (Paragraph 35, first layer);
a second layer of the hidden neurons adjacent to the first layer of the hidden neurons (Paragraph 35, the second layer, taking the output of the first layer as input); and
a third layer of the hidden neurons adjacent to the second layer of the hidden neurons, wherein a second neuron in the third layer of the hidden neurons is connected to a third neuron in the second layer of the hidden neurons with a first weight of the one or more tunable weights (Paragraph 35, higher layers. Paragraph 51, between each layer are weights).

As to independent claim 17, Towal discloses:
A computer program product for facilitating neural network modeling, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to at least (Title and abstract. Figure 1, system 100. Paragraph 83):
determine, by the processor, a penalty based on a training term, wherein the training term is a function of a relationship between an output scalar value of a first neuron of a plurality of neurons of a neural network model, a plurality of input values from the first neuron, and one or more tunable weights of connections between the plurality of neurons (Paragraph 40, an error may be calculated between the actual output and the target output. Paragraph 41, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an error amount. The indicated error reads on the claimed penalty);
receive, by the processor, the penalty, and changing one or more of the tunable weights based on the penalty (Paragraph 41, to adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an 
generate, by the processor, one or more output values indicating whether a defined pattern is detected in unprocessed input values received at the neural network model (Figure 3A, output 322. Paragraph 40 explains that the output is a vector of values corresponding to features (e.g. the features of an image of a sign). Therefore, by recognizing these features in the pictures, this corresponds to the claimed defined pattern).

As to dependent claim 18, Towal discloses the training term regularizes a first neuron of the plurality of neurons based on a first distribution, and wherein the training term regularizes a second neuron of the plurality of neurons based on a second distribution, the first distribution differing from the second distribution (Paragraph 49, normalization layers).

As to dependent claim 20, Towal discloses the training term determines a plurality of correlation coefficients by weighted average over samples (Paragraph 60, the use of imbalanced training data may bias the classifier(s). Rules, such as “learning rules” may be utilized as an attempt to balance the training data such that there are approximately an equal number of examples of each class label. If the training data contains a large number of examples of one class and a small number of examples of another class, the parameters of the classification function are updated more often in a way that is biased toward the class with more numerous examples).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Towel in view of Matsuoka et al. (Matsuoka, Kiyotoshi, and J. Yi. "Backpropagation based on the logarithmic error .

As to dependent claim 5, the rejection of claim 1 is incorporated.
While Towel does discuss backpropagation (paragraph 41), Towel does not appear to expressly teach the loss function logic component changes the one or more of the tunable weights based on a logarithm function value of the training term.
Matsuoka teaches the loss function logic component changes the one or more of the tunable weights based on a logarithm function value of the training term (Abstract, backpropagation using a logarithmic error function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the backpropagation with a logarithmic error function of Matsuoka to reduce learning times (see Matsuoka at abstract).

As to dependent claim 13, the rejection of claim 9 is incorporated.
While Towel does discuss backpropagation (paragraph 41), Towel does not appear to expressly teach changing the one or more of the tunable weights is based on a logarithm function value of the training term.
Matsuoka teaches changing the one or more of the tunable weights is based on a logarithm function value of the training term (Abstract, backpropagation using a logarithmic error function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the .

Claims 15, 16 and 21-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Towel in view of He et al. (He, Kaiming, Xiangyu Zhang, Shaoqing Ren, and Jian Sun. "Deep Residual Learning for Image Recognition." arXiv preprint arXiv:1512.03385 (2015), hereinafter He).

As to dependent claim 15, the rejection of claim 14 is incorporated.
Towel does not appear to expressly teach a fourth neuron in the third layer of the hidden neurons is directly connected to a fifth neuron in the first layer of the hidden neurons with a second weight that is different than the first weight.
He teaches a fourth neuron in the third layer of the hidden neurons is directly connected to a fifth neuron in the first layer of the hidden neurons with a second weight that is different than the first weight (Figure 2, where intermediate layers are skipped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the residual learning of He to ease the training of deeper networks (see He at abstract).

As to dependent claim 16, Towel does not appear to expressly teach the third neuron in the second layer of the hidden neurons is directly connected to the fifth neuron with a third weight of the tunable weights that is different from the first weight and the second weight.
He teaches the third neuron in the second layer of the hidden neurons is directly connected to the fifth neuron with a third weight of the tunable weights that is different from the first weight and the second weight (Figure 2, where intermediate layers are skipped).


As to independent claim 21, Towel teaches:
A system, comprising (Figure 1, system 100):
an artificial neural network (ANN) comprising (Figure 3A. Paragraph 37 et seq.):
a first neuron of a plurality of neurons (Paragraph 35, first layer);
one or more of a first set of neurons of the plurality of neurons and connected to the first neuron with a first set of one or more weight values (Paragraph 35, higher layers. Paragraph 51, between each layer are weights); and
one or more of a second set of neurons of the plurality of neurons coupled to the first neuron with a second set of one or more weight values, and wherein the first set of neurons is adjacent to the first neuron… (Paragraph 35, still higher layers. Paragraph 51, between each layer are weights. Paragraph 37, information is passed from lower to higher layers, with each neuron in a given layer communicating to neurons in higher layers. Paragraph 38);
a memory that stores computer executable components (Figure 1, memory 118); and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Figure 1, CPUs 102):
a weight calculation logic component that updates the first set of one or more weight values with a first magnitude that is larger than a second magnitude with which the weight calculation logic component updates the second set of neurons (Paragraph 41, To adjust the weights, a learning algorithm may 
Towel does not appear to expressly teach the second set of neurons is remote from the first neuron.
He teaches the second set of neurons is remote from the first neuron (Figure 2, where intermediate layers are skipped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the residual learning of He to ease the training of deeper networks (see He at abstract).

As to dependent claim 22, Towel further teaches an output component that: determines if inputs to the artificial neural network match a defined pattern; and generates output values indicating the defined pattern was detected or an indication of the defined pattern (Figure 3A, output 322. Paragraph 40 explains that the output is a vector of values corresponding to features (e.g. the features of an image of a sign). Therefore, by recognizing these features in the pictures, this corresponds to the claimed defined pattern).

claim 23, Towel teaches:
A computer program product for facilitating an artificial neural network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to at least (Title and abstract. Figure 1, system 100. Paragraph 83):
implement, by the processor, a first neuron of a plurality of neurons (Paragraph 35, first layer);
implement, by the processor, one or more of a first set of neurons of the plurality of neurons and connected to the first neuron with a first set of one or more weight values (Paragraph 35, higher layers. Paragraph 51, between each layer are weights);
implement, by the processor, one or more of a second set of neurons of the plurality of neurons coupled to the first neuron with a second set of one or more weight values, and wherein the first set of neurons is adjacent to the first neuron… (Paragraph 35, still higher layers. Paragraph 51, between each layer are weights. Paragraph 37, information is passed from lower to higher layers, with each neuron in a given layer communicating to neurons in higher layers. Paragraph 38); and
update, by the processor, the first set of one or more weight values with a first magnitude that is larger than a second magnitude with which the second set of neurons is updated (Paragraph 41, To adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly. At the top layer, the gradient may correspond directly to the value of a weight connecting an activated neuron in the penultimate layer and a neuron in the output layer. In lower layers, the gradient may depend on the value of the weights and on the computed error gradients 
Towel does not appear to expressly teach the second set of neurons is remote from the first neuron.
He teaches the second set of neurons is remote from the first neuron (Figure 2, where intermediate layers are skipped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the residual learning of He to ease the training of deeper networks (see He at abstract).

As to dependent claim 24, Towel further teaches determine if inputs to the artificial neural network match a defined pattern; and generate output values indicating the defined pattern was detected or an indication of the defined pattern (Figure 3A, output 322. Paragraph 40 explains that the output is a vector of values corresponding to features (e.g. the features of an image of a sign). Therefore, by recognizing these features in the pictures, this corresponds to the claimed defined pattern).

As to dependent claim 25, Towel further teaches the defined pattern is indicative of medical data or image data (Figure 3A, image 326).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Towel in view Prieditis (U.S. Pat. No. 9,697,476).

claim 19, the rejection of claim 17 is incorporated.
Towel does not appear to expressly teach the training term determines a covariance matrix of input values by weighted average over samples.
Prieditis teaches the training term determines a covariance matrix of input values by weighted average over samples (Column 6, lines 15-24, covariance matrix Σc, one per class. The vector μo,c is the mean vector for the output for class c. The vector μi,c is the mean vector of the input for class c. The matrix Σo,c is the covariance matrix for just the output for class c. The matrix Σi,c is the covariance matrix for just the input for class c. In contrast, the matrix Σo,i,c is the covariance matrix for the output versus the input for class c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the big data prediction techniques of Prieditis to utilize machine learning on increasingly big data (see Prieditis at column 1, lines 10-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126